Title: From John Quincy Adams to Caroline Amelia Smith De Windt, 26 March 1826
From: Adams, John Quincy
To: De Windt, Caroline Amelia Smith


				
					My dear Niece
					Washington 26 March 1826—
				
				I return the enclosed letter according to your desire, painfully regretting, that I can not consistently with my sense of my duties, comply with the wish of the writer; and yours in his behalf. The reasons of this I cannot fully explain to you, but I trust you will be assured they are not incompatible with that ardent and sincere affection to which you so forcibly appeal, & the power of which I acknowledge in every pulse of the heart—I am Affectionately Yours— 
				
					
				
				
			